Citation Nr: 1131664	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office in Newington, Connecticut.

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in May 2008.  A transcript of the hearing is associated with the claims file.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the mental health issues as shown on the title page.


REMAND

The Veteran contends that service connection is warranted for a psychiatric disability, to include posttraumatic stress disorder, because it is related to his service in basic training, where he was placed in the correctional custody platoon and was repeatedly assaulted.  He asserts that he developed a substance abuse problem while on active duty as a way to cope with the stresses of his experience.

The Veteran's service records confirm that he had nonjudicial punishment on three occasions for being disorderly, violation of a lawful order, and unauthorized absence; and the Veteran was discharged by reason of unfitness due to the unauthorized use and possession of marijuana.

The RO previously considered service connection for posttraumatic stress disorder and denied it due to the lack of a confirmed diagnosis.  An April 2007 VA treatment record seems to show an assessment of posttraumatic stress disorder.  The Veteran has been diagnosed with psychiatric disorders including depression due to general medical condition and other substance abuse/dependency disorders.  

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79, 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim.  

Moreover, as noted above, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons, 23 Vet. App. 1.  Accordingly, to avoid prejudice to the Veteran the claim must be remanded to the originating agency to consider whether the Veteran has any diagnosed psychiatric disorder for which service connection is warranted.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should provide the Veteran and his representative with all required notice regarding the claim for service connection for a psychiatric disability other than posttraumatic stress disorder. 

2.  The RO/AMC should undertake appropriate development to obtain any outstanding, available medical records pertaining to post-service treatment or examination of the Veteran's claimed psychiatric disabilities.

3.  The RO/AMC should also undertake any other development it determines to be warranted, to include verifying the Veteran's stressors.

4.  The Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

While the examiner is asked to review the entire claims file, the Board will lay out facts that should be considered:

* The Veteran served on active duty October 1968 to September 1971.

* An "Examination of Applicant by Recruiting Officer," dated in August 1968, shows the Veteran responded "Yes" to "Have you ever been arrested?", "Have you ever received a suspended sentence by any court?" and "Have you ever been on parole, probation, or other form of civil restraint?"  He was asked to clarify his "Yes" responses.  He indicated he had been arrested for shoplifting, breach of peace, and resisting arrest in January 1967.  A circuit court had given him two years of probation for these charges (the resisting arrest charge was dropped).  He also had been charged with interfering with a police officer in March 1967, but the charges were later dropped.  See document in service personnel records in white envelop.

* The Veteran's "Record of Service" shows that from 1968 to 1971, the Veteran received proficiency scores of between 4.0 and 4.2.  The scores shown in chronological order are 4.1, 4.1, 4.2, 4.0, 4.2, 4.2, 4.3, 4.0, 4.0, 4.2, 4.1, 4.2.  See document in service personnel records in white envelop.

* In a document entitled, "Offenses and Punishments," it was noted that the Veteran had been found in May 1969 as a minor, disorderly, and under the influence of alcohol.  In July 1969, he was charged with possessing and consuming alcoholic beverages.  In June 1970, he was charged with unauthorized absence.  See document in service personnel records in white envelop.

* The Veteran was recommended to be discharged with a general discharge because of unauthorized use and possession of marijuana.  In making that recommendation, it was noted the Veteran had been awarded nonjudicial punishment on three occasions, which offenses included being disorderly, violation of a lawful order, and unauthorized absence.  See records in service personnel records in white envelop.

* In an August 1971 service personnel record, the Veteran was described as appearing to resent authority.  See document in service personnel records in white envelop.

* The Veteran has reported that he drank heavily in his teens while in high school.  He reported having several arrests for fighting and shoplifting and was given a choice in 1968 between military service and jail time.  He chose to enlist in the Marine Corps.  He reported he was depressed in 1988 after the shooting death of his son and reported occasional sad mood mostly related to thoughts of his son with sleep disturbance and decreased interest in activities.  See January 31, 2007, VA clinical record.  (The Veteran's allegation of having been incarcerated for 18 months while in service is not substantiated and should be rejected.)

* The Veteran reported his father was an alcoholic and was not emotionally available.  His mother was present but was permissive of the antisocial behavior he exhibited growing up.  He described having physical abuse as discipline.  See February 23, 2007, VA clinical record.

* In March 2007, a VA examiner stated the Veteran was continuing to struggle with emotional processing and expression of his frustration, anger, fear, concern, and delayed bereavement regarding his cancer (the Veteran has been diagnosed with prostate cancer), mortality, and deaths of his mother, father, and son.  See March 23, 2007, VA clinical record.

* The VA clinical records show various psychiatric diagnoses and a diagnosis of a personality disorder.

A diagnosis of posttraumatic stress disorder under the DSM-IV should be confirmed or ruled out.  If posttraumatic stress disorder is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If posttraumatic stress disorder is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's claimed posttraumatic stress disorder.

The rationale for all opinions expressed should also be provided.  If the examiner opines that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

5.  Then, the RO/AMC should adjudicate the issues of entitlement to service connection for psychiatric disability on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

